              Case 4:20-cv-00457-MW-MAF
Filing # 112125491                        Document
                   E-Filed 08/20/2020 01:32:34 PM 1-2 Filed 09/18/20 Page 1 of 33




                                  COMPOSITE EXHIBIT 2
              Case 4:20-cv-00457-MW-MAF
Filing # 111791093                        Document
                   E-Filed 08/14/2020 09:22:53 AM 1-2 Filed 09/18/20 Page 2 of 33


                   IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
                             IN AND FOR LEON COUNTY, FLORIDA

        KIMBERLY GRIPPA,

               Plaintiff,

        v.                                                           CASE NO.: 2020-CA-000040

        RONALD RUBIN,

              Defendant.
        ____________________________________/

                               NOTICE OF CANCELLATION OF HEARING

        TO:    Gaye L. Huxoll
               Michael R. Tein
               TEIN MALONE PLLC
               3059 Grand Avenue
               Coconut Grove, Florida 33133

               YOU ARE HEREBY NOTIFIED that the undersigned has cancelled the hearing before
        the Honorable John C. Cooper, Leon County Courthouse, 301 S. Monroe Street, Room 365-B,
        Tallahassee, FL 32301 on August 17, 2020 at 10:00 a.m. ET, or as soon thereafter as counsel was
        to be heard, the following:

                  DEFENDANT’S VERIFIED MOTION TO QUASH OR DISMISS FOR
                           INSUFFICIENT SERVICE OF PROCESS

        Fifteen (15) minutes have been set aside for this hearing.

        PLEASE GOVERN YOURSELF ACCORDINGLY.

        If you are a person with a disability who needs any accommodation in order to
        participate in this proceeding, you are entitled, at no cost to you, to the
        provision of certain assistance. Please contact ADA Coordinator 301 South
        Monroe Street, Tallahassee, FL 32301 (850)606-4400 at least 7 days before your
        scheduled court appearance, or immediately upon receiving this notification if
        the time before the scheduled appearance is less than 7 days; if you are hearing
        or voice impaired, call 711.
     Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 3 of 33




                                                     Respectfully submitted,

                                                     /s/ Marie A. Mattox
                                                     Marie A. Mattox [FBN 0739685]
                                                     MARIE A. MATTOX, P.A.
                                                     203 North Gadsden Street
                                                     Tallahassee, FL 32301
                                                     (850) 383-4800 (telephone)
                                                     (850) 383-4801 (facsimile)
                                                     marie@mattoxlaw.com
                                                     michelle2@mattoxlaw.com
                                                     ATTORNEYS FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically
filed with the Clerk via the Florida Courts e-Filing Portal this 14th day of August 2020, which will
send Notification of Electronic Filing to all counsel of record.


                                                     /s/ Marie A. Mattox
                                                      Marie A. Mattox




                                                 2
              Case 4:20-cv-00457-MW-MAF
Filing # 111084142                        Document
                   E-Filed 07/31/2020 09:49:26 AM 1-2 Filed 09/18/20 Page 4 of 33


                   IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
                             IN AND FOR LEON COUNTY, FLORIDA

        KIMBERLY GRIPPA,

               Plaintiff,

        v.                                                           CASE NO.: 2020-CA-000040

        RONALD RUBIN,

              Defendant.
        ____________________________________/

                                   NOTICE OF TELEPHONIC HEARING

        TO:    Gaye L. Huxoll
               Michael R. Tein
               TEIN MALONE PLLC
               3059 Grand Avenue
               Coconut Grove, Florida 33133

               YOU ARE HEREBY NOTIFIED that the undersigned has set a hearing before the
        Honorable John C. Cooper, Leon County Courthouse, 301 S. Monroe Street, Room 365-B,
        Tallahassee, FL 32301 on August 17, 2020 at 10:00 a.m. ET, or as soon thereafter as counsel can
        be heard, the following:

                  DEFENDANT’S VERIFIED MOTION TO QUASH OR DISMISS FOR
                           INSUFFICIENT SERVICE OF PROCESS

        Fifteen (15) minutes have been set aside for this hearing.

        Counsel has provided a toll-free conference line to host this hearing, listed below.
        Toll-free #: 1-888-585-9008, Conference Room Number: 903-196-275
        Organizer PIN: 1969394

        PLEASE GOVERN YOURSELF ACCORDINGLY.

        If you are a person with a disability who needs any accommodation in order to
        participate in this proceeding, you are entitled, at no cost to you, to the
        provision of certain assistance. Please contact ADA Coordinator 301 South
        Monroe Street, Tallahassee, FL 32301 (850)606-4400 at least 7 days before your
        scheduled court appearance, or immediately upon receiving this notification if
        the time before the scheduled appearance is less than 7 days; if you are hearing
        or voice impaired, call 711.
     Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 5 of 33



                                                    Respectfully submitted,

                                                    /s/ Marie A. Mattox
                                                    Marie A. Mattox [FBN 0739685]
                                                    MARIE A. MATTOX, P.A.
                                                    203 North Gadsden Street
                                                    Tallahassee, FL 32301
                                                    (850) 383-4800 (telephone)
                                                    (850) 383-4801 (facsimile)
                                                    marie@mattoxlaw.com
                                                    michelle2@mattoxlaw.com
                                                    ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically
filed with the Clerk via the Florida Courts e-Filing Portal this 31st day of July 2020, which will
send Notification of Electronic Filing to all counsel of record.


                                                    /s/ Marie A. Mattox
                                                     Marie A. Mattox




                                                2
              Case 4:20-cv-00457-MW-MAF
Filing # 109127732                        Document
                   E-Filed 06/19/2020 01:58:22 PM 1-2 Filed 09/18/20 Page 6 of 33
              Case 4:20-cv-00457-MW-MAF
Filing # 109137016                        Document
                   E-Filed 06/19/2020 03:23:29 PM 1-2 Filed 09/18/20 Page 7 of 33
              Case 4:20-cv-00457-MW-MAF
Filing # 108961271                        Document
                   E-Filed 06/16/2020 08:31:20 PM 1-2 Filed 09/18/20 Page 8 of 33


                                                               IN THE CIRCUIT COURT OF THE
                                                               SECOND JUDICIAL CIRCUIT, IN AND
                                                               FOR LEON COUNTY, FLORIDA

        KIMBERLY GRIPPA,                                       CASE NO.: 20-CA-40
                                                               FLA BAR NO.: 0739685
                  Plaintiff,

        v.

        RONALD RUBIN,

              Defendant.
        ____________________________________/

                                     PLAINTIFF’S MOTION TO ENLARGE
                                    THE TIME FOR SERVICE OF PROCESS

                  Plaintiff, KIMBERLY GRIPPA, through her counsel, respectfully seeks an order

        enlarging the period for service of process by 120 days up to and including September 4, 2020,

        and states the following:

                  1.     This lawsuit was filed on January 8, 2020.

                  2.     On January 28, 2020, the summons and lawsuit were sent for service on the

        named Defendant. Numerous attempts to perfect service were met with evasion and refusal to

        accept service. [See Exhibit A].

                  3.     After service, Defendant has moved to quash service notwithstanding the fact that

        Defendant has repeatedly dodged and/or evaded service.

                  4.     Through this Motion, even though there may be valid service in light of Exhibit

        A, Plaintiff is requesting that the time to serve the Defendant be enlarged to September 4, 2020

        (120 days) so that Plaintiff can continue her efforts to perfect service.

                  5.     This Court has the discretion to enlarge the period for service for an appropriate

        period.
     Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 9 of 33



       6.      Plaintiff’s counsel in this case has always acted with diligence in prosecuting her

cases. In the absence of demonstrable prejudice and in light of the judicial economy served by

allowing this claim to proceed as filed rather than being refiled, Plaintiff respectfully requests

that the period of service be enlarged 120 days, up to and including September 4, 2020.

       WHEREFORE, Plaintiff respectfully requests that the time for service on the Defendant

be extended up to and including September 4, 2020 all for the reasons set forth more fully above.

                                             Respectfully submitted,


                                             /s/ Marie Mattox
                                             Marie Mattox (FBN: 739685)
                                             MARIE A. MATTOX, P.A.
                                             203 North Gadsden Street
                                             Tallahassee, Florida 32301
                                             Primary Email: marie@mattoxlaw.com
                                             Secondary Email: marlene@mattoxlaw.com

                                             ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via Florida E-Filing Portal to all counsel of record this 16th day of June, 2020.

                                             /s/ Marie A. Mattox
                                             Marie A. Mattox
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 10 of 33




      EXHIBIT A
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 11 of 33
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 12 of 33
             Case 4:20-cv-00457-MW-MAF
Filing # 107065644                        Document
                   E-Filed 05/05/2020 11:58:50 AM 1-2 Filed 09/18/20 Page 13 of 33




                    IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
                              IN AND FOR LEON COUNTY, FLORIDA

        KIMBERLY GRIPPA,
                      Plaintiff,                                CASE NO. 2020 CA 000040
        vs.
        RONALD RUBIN,
                 Defendant.
        ____________________/

                       VERIFIED MOTION TO QUASH OR DISMISS FOR
                           INSUFFICIENT SERVICE OF PROCESS

               Defendant Ronald Rubin, pursuant to Florida Rules of Civil Procedure 1.140(b)(2)

        and (b)(5), respectfully requests entry of an order quashing the purported service of

        process or dismissing Plaintiff’s Amended Complaint for insufficient service of process. 1

                                       Procedural Background

               1.     Plaintiff Kimberly Grippa initiated this action by filing a Complaint against

        Defendant Ronald Rubin on January 8, 2020.

               2.     Grippa filed an Amended Complaint against Rubin on January 20, 2020.

               3.     Rubin resides in Washington, D.C.

               4.     On April 8, 2020, Grippa filed an Affidavit of Process Server stating that, on

        April 2, 2020, a process server left copies of the Summons, Complaint, and Amended

        Complaint with an individual named Barbara Crutchfield at Rubin’s personal residence

        in Washington, D.C.




        1By filing this Motion, Rubin does not consent to jurisdiction and does not waive service
        under the Florida Rules of Civil Procedure. Rubin specifically reserves all of his rights to
        contest jurisdiction and any other deficiency in Grippa’s pleadings.
     Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 14 of 33




         5.    Ms. Crutchfield is a doorperson who works in the lobby of Rubin’s

apartment building who is not authorized to, and did not, accept service of process on

behalf of Rubin.

                                        Discussion

                   The Purported Service on Rubin Was Ineffective

         Rubin resides outside the State of Florida. Florida Statutes section 48.194(1)

provides that “service of process on persons outside this state shall be made in the same

manner as service within the state by any officer authorized to serve process in the state

where the person is served.” The requirements for service on an individual in Florida are

clear:

         Service of original process is made by delivering a copy of it to the person
         to be served with a copy of the complaint, petition, or other initial
         pleading or paper or by leaving the copies at his or her usual place of abode
         with any person residing therein who is 15 years of age or older and
         informing the person of their contents.

FLA. STAT. § 48.031(1)(a) (emphasis added).

         Strict compliance with the statutory provisions governing service of process is

required to obtain personal jurisdiction over the defendant. See, e.g., Gilliam v. Smart,

809 So. 2d 905, 907 (Fla. 1st DCA 2002). Although “a process server’s return of service,

regular on its face, is presumptive evidence of valid service,” when the presumption is

overcome by clear and convincing evidence to the contrary, the party claiming valid

service must prove that service was proper. Heck v. Bank Liberty, 86 So. 3d 1281, 1284

(Fla. 1st DCA 2012).

         Plaintiff here filed an Affidavit of Process Server stating that service was made by

serving the pleading papers on Barbara Crutchfield, a “Co-Resident” and “person



                                                                                           2
     Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 15 of 33




residing” in Rubin’s apartment. These assertions are categorically false. Ms. Crutchfield

is a doorperson who works in the lobby of Rubin’s apartment building; she does not reside

with Rubin and she did not – and could not – accept service on his behalf. It is well-

established that service on a doorperson or concierge is not proper service under Florida

law. See Berne v. Beznos, 819 So. 2d 235, 238-39 (Fla. 3d DCA 2002) (holding that

leaving complaint with concierge at defendant’s New York apartment building was

insufficient and had to be quashed); Schupak v. Sutton Hill Assocs., 710 So. 2d 707, 708-

709 (Fla. 4th DCA 1998) (same; doorman at defendant’s New York apartment building);

Smith v. FDIC, 711 So. 2d 1367, 1368 (Fla. 4th DCA 1998) (same).

       Grippa’s purported service on Rubin through a doorperson at his apartment

building in Washington, D.C. was ineffective. Without proper service of process, the

Court lacks personal jurisdiction over Rubin.

                                        CONCLUSION

       Grippa failed to properly effect service of process on Rubin. Accordingly, Rubin

respectfully requests entry of an order quashing the purported service of process or

dismissing Plaintiff’s Amended Complaint for insufficient service of process.

                                        VERIFICATION

       Under penalty of perjury, I declare that I have read the foregoing document and

that the facts stated in it are true.

                                              _____________________________
                                              RONALD RUBIN




                                                                                       3
    Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 16 of 33




                             CERTIFICATE OF SERVICE
       I certify that the foregoing document was filed on May 5, 2020 via the Court’s e-

filing portal, which will serve a copy on the following counsel of record:

              Marie A. Mattox, Esq.
              marie@matox.com
              MARIE A. MATTOX, P.A.
              203 N. Gadsden Street
              Tallahassee, Florida 32301
              Counsel for Plaintiff

                                              TEIN MALONE PLLC
                                              3059 Grand Avenue
                                              Coconut Grove, Florida 33133
                                              (305) 442-1101

                                              By: /s/ Gaye L. Huxoll
                                                 Michael R. Tein (Fla. Bar No. 993522)
                                                 tein@teinmalone.com
                                                 Gaye L. Huxoll (Fla. Bar No. 149497)
                                                 ghuxoll@teinmalone.com

                                              Counsel for Defendant Ronald Rubin




                                                                                         4
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 17 of 33
            Case 4:20-cv-00457-MW-MAF
Filing# 101918888                        Document
                  E-Filed 01/20/2020 06:36:41 PM 1-2 Filed 09/18/20 Page 18 of 33


                                                                  IN THE CIRCUIT COURT OF THE
                                                                  SECOND JUDICIAL CIRCUIT, IN AND
                                                                  FOR LEON COUNTY, FLORIDA

        KIMBERLY GRIPP A,                                         CASE NO.: 20-CA-40
                                                                  FLA BAR NO.: 0739685
                Plaintiff,

        v.

        RONALD RUBIN,

                Defendant.
        - - - - - - - - - - - - - - - -I
                                            AMENDED COMPLAINT

                Plaintiff, KIMBERLY GRIPP A, hereby sues Defendant, RONALD RUBIN and alleges:

                                           NATURE OF THE ACTION

                1.      This is a civil action seeking monetary damages, declaratory judgment, and legal,

        equitable, and injunctive relief against Defendant. This is an action brought under the common

        law of the State of Florida.

                2.      This is an action involving claims which are, individually, in excess of $30,000.

                                                      PARTIES

                3.      At all times pertinent hereto, Plaintiff, KIMBERLY GRIPP A, has been a resident

        of the state of Florida. She is thus sui ;uris.

                4.      At all times pertinent hereto, Defendant, RONALD RUBIN, individually, was a

        resident of the State of Florida. He is thus sui ;uris.

                                           CONDITIONS PRECEDENT

                5.      To the extent required, Plaintiff has complied with all conditions precedent.
     Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 19 of 33



                        STATEMENT OF THE ULTIMATE FACTS

       6.      Plaintiff, KIMBERLY GRIPP A, is an attorney with over 22 years' legal work

expenence. She has a model work history including: Legal Counsel for a state college, Associate

Attorney for a prominent law firm, Cabinet Aide at the Florida Department of State, a Faculty

member at FSU College of Law, and other prominent positions.

       7.      On March 21, 2019, GRIPPA interviewed with the Florida Office of Financial

Regulation and the Department of Financial Services for the position of General Counsel with

Defendant, Commissioner RONALD RUBIN, who is male.

       8.      Throughout the interview, Defendant made numerous discriminatory statements

and inappropriate acts based on GRIPPA's gender.

       9.      GRIPP A reported this in an email to Chief of Staff Ryan West on May 13, 2019.

       10.     GRIPPA learned that numerous additional complaints had been filed against

Defendant by females who he treated similarly to her.

       11.     As a result, an internal investigation was conducted into Defendant's behavior and

determined that Defendant's conduct was sufficiently severe and pervasive to find him guilty of

official misconduct.

       12.     The Governor's office was also involved in the review process of Defendant's

behavior and in conjunction with the Florida Cabinet, removed Defendant from office.

       13.     Defendant has also filed several lawsuits (including Case No. 2019 CA 002535)

wherein GRIPP A is listed as a co-conspirator of the "enterprise" that Rubin claims blackmailed,

intimidated and extorted him and that she was associated with "racketeering, political corruption,

abuse of power, and misuse of taxpayer money at the highest levels ofDFS".




                                                2
     Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 20 of 33



       14.     Defendant has not officially named GRIPP A as a party in the case and as such she

has no means of defending herself against the unsubstantiated, impertinent, scandalous, and false

accusations Defendant has cast upon her in an attempt to swing the spotlight away from himself

and his behavior.

       15.     Subsequent to the complaints by Plaintiff against Rubin referenced in paragraph 9

above and on the day the lawsuit referenced above was filed, Rubin, through counsel, sent emails

to Governor Ron DeSantis and Chief Inspector General Melinda Miguel, on June 21, 2019 in

which he referenced his "enterprise" and the lawsuit identified in paragraph 13 above, in which

Plaintiff was included as a named participant in this fictitious "enterprise." The lawsuit that Rubin

filed referenced above was included as a hyperlink to the email to Miguel. In the emails to both

DeSantis and Miguel on June 21, 2019, Rubin detailed improper, unethical and seemingly

unlawful conduct on the part of Plaintiff. Thus, Rubin, through his counsel, has publicly and

falsely disparaged Plaintiff in his communication to Governor DeSantis and Miguel.

       16.     Moreover, in a statement/letter that Rubin provided to state investigators on May

30, 2019, presumably including without limitation the Office of the Inspector General within the

Department of Financial Services and to other persons/entities including without limitation to

FLAPOL, a publication through floridapolitics.com, Rubin falsely stated that Plaintiff was not

"qualified to be the agency's enforcement director," that Plaintiff "had an air of entitlement and

that [he] feared she would make [his] staff and other OFR employees miserable." In his May 30,

2019 statement/letter, incorporated into the FLAPOL article of statewide if not national

circulation, Rubin further falsely stated that Plaintiff had "not even pretended [their] lunch was a

real interview and that she was angry because [he] had treated it as a real interview." These

comments constitute defamation per se or per quad.




                                                 3
     Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 21 of 33



        17.       Media and press coverage of Defendant's accusations has led to a character

assassination of GRIPPA and her professional reputation. None of the allegations against her are

true, supported by evidence, and are nothing more than a scandalous attempt to shift focus from

Rubin's discriminatory and scandalous behavior against women.

        18.       GRIPPA has since been denied job opportunities due to the defamatory allegations

against her by Defendant.

        19.       Defendant was aware or should have been aware that Plaintiff was in the process

of attempting to obtain employment and was entertaining multiple interviews with numerous

employers when he made the scandalous and false allegations against Plaintiff and knew or should

have reasonably knew that making such statements would hinder her chances of gaining such

employment and/or ruin her reputation in the community.

                                             COUNT!
                                         DEFAMATION
                                    (Against Defendant RUBIN)

        20.       Paragraphs 1 through 19 are re-alleged and are incorporated herein by reference.

        21.       This count sets forth a claim against Defendant RUBIN for defamation.

        22.       Defendant RUBIN, individually, or through counsel, published and/or caused to be

published or allowed to be published false statements about Plaintiff to third parties as set forth

above, in part.

        23.       These statements made by Defendant RUBIN were malicious and intended to harm

Plaintiff. Alternatively, Defendant RUBIN was negligent in publishing these statements, and/or

published these statements with knowledge that they were false and/or published these statements

with reckless disregard as to their falsity.




                                                   4
     Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 22 of 33



       24.      The statements referred to above directly and proximately caused harm to

Plaintiff's reputation in the community, subjected Plaintiff to distrust, ridicule, contempt or

disgrace and/ or tended to injure Plaintiff in Plaintiff's trade or profession.

       25.      These statements have deterred others from associating with Plaintiff and are

actionable on their face. The communications made by Defendant attributed conduct,

characteristics, and/ or conditions upon Plaintiff incompatible with the exercise of Plaintiff's

lawful business, trade, profession and office.

       26.     Alternatively, Defendant engaged in slander per quod and Plaintiff is entitled to

damages as a consequence thereof.

       27.     Defendant published these statements in bad faith.

       28.     As a result of the falsity of the statements made by Defendant RUBIN as set forth

above and the publication thereof, Plaintiff has suffered damages which include, without

limitation, special and general damages. Defendant engaged in slander per se which is actionable

on its face and general damages are presumed.

       29.     Alternatively, Defendant engaged in slander per quod and Plaintiff is entitled to

damages as a consequence thereof. The communications made by Defendant RUBIN imputed

conduct to Plaintiff which is incompatible with her functioning as a member of her community

and occupation. Few good, decent or honorable people would want to have business relationships

with a person or have a person serve them in a personal or professional capacity with the qualities

attributed to Plaintiff by Defendant.

       30.     As a result of the defamatory statements, Plaintiff has suffered extreme humiliation,

embarrassment, and mental anguish, pain and suffering, inconvenience, lost capacity for

enjoyment oflife, loss of business and profits, loss ofreputation, good standing in the community




                                                   5
     Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 23 of 33



and other tangible and intangible damages. These damages have occurred in the past, present and

are reasonably expected to continue into the future. Plaintiff is entitled to equitable/injunctive

relief and to punitive damages.


                                  PRAYER FOR RELIEF


       WHEREFORE, Plaintiff prays for the following relief:

        (a)    that process issue and this Court take jurisdiction over this case;

         (b)   that this Court grant equitable relief against Defendant under the

         applicable counts set forth above, mandating Defendant's obedience to the laws

         enumerated herein and providing other equitable relief to Plaintiff;

         (c)   enter judgment against Defendant and for Plaintiff awarding damages to

         Plaintiff from Defendant for Defendant's violations of law enumerated herein;

         (d)   enter judgment against Defendant and for Plaintiff permanently enjoining

         Defendant from future violations of the state and federal laws enumerated

         herein;

         (e)   enter judgment against Defendant and for Plaintiff awarding Plaintiff

         attorney's fees and costs; and

         (f)   grant such other further relief as being just and proper under the

         circumstances.


                              DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demand a trial by jury on all issues set forth herein which are so triable.

       Dated this 20 th day of January 2020.




                                                 6
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 24 of 33



                              Respectfully submitted,


                              ls/Marie A. Mattox
                              Marie A. Mattox [FBN 0739685]
                              MARIE A. MATTOX, P.A.
                              203 N. Gadsden Street
                              Tallahassee, FL 32301
                              Telephone: 850-383-4800
                              Facsimile: 850-383-4801
                              marie@rnatox.com
                              Secondary emails:
                              marlene(lllmattoxlaw.com
                              michelle{(o,mattoxlaw.com

                              ATTORNEYS FOR PLAINTIFF




                                 7
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 25 of 33
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 26 of 33
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 27 of 33
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 28 of 33
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 29 of 33
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 30 of 33
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 31 of 33
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 32 of 33
Case 4:20-cv-00457-MW-MAF Document 1-2 Filed 09/18/20 Page 33 of 33
